John I. Purtle, Justice, dissenting. Appellants allege they gave timely notice of appeal and notified all proper parties, including the reporter. The notice did not contain a statement that the transcript had been ordered as required by our rules and prior cases. The amended notice of appeal did contain a statement that the transcript had been ordered. The reporter stated she did not receive the amended notice until November 6, 1984. Three days later appellants made a written request for an extension of time because the reporter could not complete the transcript prior to expiration of the 90 days from notice of appeal. This was a true statement and complies fully with Ark. R. App. P., 5 (b) which in part states: “[U]pon finding that a reporter’s transcript of such evidence or proceeding has been ordered by appellant, and upon a further finding that an extension is necessary for the inclusion in the record of evidence or proceedings steno-graphically reported, [the trial court] may extend the time for filing the record on appeal ...” Where there has been a technical failure to comply with the rules but no prejudice to the opposing party I would grant the rule on the clerk. Hollingsworth, J., joins in this dissent.